Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 21, 2003 (People v Latimer, 307 AD2d 326 [2003]), affirming a judgment of the County Court, Dutchess County, rendered August 1, 2002.
*842Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Crane, J.P, Rivera, Spolzino and Ritter, JJ., concur.